DETAILED ACTION
Claims 4-12, 14-16, and 18-19 are pending, and claims 14-16 and 18-19 are currently under review.
Claims 4-12 are withdrawn.
Claims 1-3, 13, 17, and 20 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/24/2021 has been entered.  Claims 4-12, 14-16, and 18-19 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112 rejection previously set forth in the Non-Final Office Action mailed 5/28/2021.
The affidavit under 37 CFR 1.132 filed 9/24/2021 is insufficient to overcome the rejections over Kimura et al. in view of others as set forth in the last Office action because:
Firstly, it is not entirely clear to the examiner as to the purpose of the instant affidavit.  Specifically, the affidavit makes comparisons between the pending application and the disclosure of Yang et al.  However, the previous and current rejections are made over Kimura et al., wherein Yang et al. is merely relied upon to demonstrate obviousness of including a rare earth element.  
In item 5), applicant shows in fig.2 that the instant application achieves good mechanical properties for Cu inclusions up to 1.7 weight percent, which is contrary to the teaching in Yang et al. that mechanical properties are adversely affected at Cu inclusions above 0.5 weight percent.  Again, it is noted that Cu inclusion of Yang et al. is not relied upon in the current rejection.  Therefore, applicants’ points are moot.  Furthermore, mechanical properties such as yield strength and toughness are not recited in the instant claims, such that it is unclear to the examiner as to how any difference in properties would distinguish the instant application over the prior art of Kimura et al.
  In item 7), applicant shows in fig.4-5 that the instant application with Cu inclusions of 0.4% and 0.47% achieves good corrosion resistance properties compared to the specific examples 3 (Cu 3%) and 8 (Cu 4%) of Yang et al.  Again, it is noted that Cu inclusion of Yang et al. is not relied upon in the current rejection, such that applicants’ points are moot.  Furthermore, examples 3 (C inclusion) and 8 (Mo inclusion) of Yang et al. do not specifically meet the claimed composition, such that the examiner can hardly consider examples 3 and 8 to be the closest prior art for comparison.  See MPEP 716.02(e).  Finally, if applicant is attempting to demonstrate criticality of the claimed Cu range, the examiner further cannot concur because the instantly claimed Cu range is from 0.8 to 2 weight percent.  Thus, the evidence currently presented falls outside of the claimed ranges and is therefore not commensurate in scope with the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (JP2006009078, machine translation referred to herein) in view of either one of Kondo et al. (US 2010/0065166) or Yang et al. (CN102199736, machine translation referred to herein).
Regarding claim 14, Kimura et al. discloses a seamless steel pipe having good corrosion resistance for oil well applications [0001, 0003]; wherein said steel pipe has a composition as seen in table 1 below [0012].  The examiner notes that the overlap between the disclosed steel composition of Kimura et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Kimura et al. further discloses Al, Nb, V, B, and Ca to be optional elements which may be added as needed and are not particularly required (“at least one of”, “invention1”), which the examiner reasonably considers to meet the claimed limitation of “consisting of…” [0012].

Alternatively, Yang et al. discloses a seamless, corrosion resistance steel pipe for oil well applications [abstract]; wherein it is known to include rare earth elements in an amount of 0.01 to 0.1 weight percent in order to improve steel toughness [p.6 ln.6-9]. Therefore, it would have been obvious to one of ordinary skill to modify the steel of Kimura et al. by adding rare earth elements as disclosed by Yang et al. in order to improve steel toughness.  In either of the above situations, the examiner notes that the overlap between the disclosed rare earth amount of Kondo et al. or Yang et al. and the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Kimura et al. does not expressly teach a corrosion resistance property as instantly claimed.  However, the examiner submits that this feature would have been expected to be present or naturally flowed from the steel of Kimura et al. as will be explained further below.  See MPEP 2112 & MPEP 2145.  Specifically, the 
Kimura et al. discloses overlapping inclusions of Cr, Ni, Cu, and Mo as shown in table 1 above (see previous).  Additionally, Kimura et al. also discloses manufacturing the steel by melting and casting, hot rolling to form a seamless pipe, annealing at overlapping parameters of 920 degrees C for 20 minutes, quenching, and subsequent tempering at overlapping parameters of 430 to 530 degrees C [0045-0048].  Since Kimura et al. discloses an overlapping steel composition and processing method that closely resembles that of the instant invention, similar values of corrosion resistance would have been expected or would have naturally flowed in the steel of Kimura et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145.
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Kimura et al. (wt.%)
C
0.03 – 0.1
0.05 – 0.3
Si
0.1 – 0.5
0.2 – 2
Mn
0.1 – 1.5
0.7 – 4
P
0 – 0.02
0 – 0.03
S
0 – 0.005
0 – 0.015

1 – 4
0.05 – 1
Ni
0.1 – 1.5
0.05 – 2
Cu
0.8 – 2
0.05 – 1
Mo
0.05 – 0.4
0.05 – 0.5
Ti
0.01 – 0.05
0.005 – 0.2
RE
0.05 – 0.1
0 – 1 (Kondo et al.)
0.01 – 0.1 (Yang et al.)
Fe & Impurities
Balance
Balance


Regarding claims 15-16, the aforementioned prior art discloses the steel of claim 14 (see previous).  The examiner notes that the aforementioned P and S ranges of Kimura et al. as shown in table 1 above further overlap with the instantly claimed P and S ranges.  See MPEP 2144.05(I).
Regarding claims 18-19, the aforementioned prior art discloses the steel of claim 14 (see previous).  Kimura et al. does not expressly teach the formation of a passivation film as claimed to provide corrosion resistance to the seamless pipe.  However, the examiner submits that this feature would have been expected to be present in the steel of Kimura et al. as will be further explained.
As previously explained above, Kimura et al. discloses an overlapping steel composition and processing method, such that similar corrosion properties would have been expected (see previous).  The examiner notes that a similar passivation film would therefore also be expected to be present absent concrete evidence to the contrary since Kimura et al. discloses a substantially similar .

Response to Arguments
Applicant's arguments, filed 9/24/2021 regarding the concurrently filed affidavit have been fully considered but they are not persuasive for the reasons stated above.
Applicant's arguments, filed 9/24/2021 regarding the rejections over Kimura et al. in view of others have been fully considered but they are not persuasive.
Applicant argues that it would not have been obvious to specifically select the claimed alloy inclusions to obtain the claimed corrosion resistance from the disclosed alloy of the prior art.  The examiner cannot concur.  As stated in the previous and current rejection sections, a prima facie case of obviousness is apparent when the ranges of the prior art overlap with the instant claim.  See MPEP 2144.05(I).  This is the case here.  Since applicant does not provide any persuasive reasons to rebut said prima facie case of obviousness, the examiner 
Applicant further disagrees that Al, Nb, V, etc. are optional elements that are not required in Kimura et al., wherein applicant specifically relies on passages [0027-0028 etc.] of Kimura et al.  The examiner cannot concur.  Although Kimura et al. does indeed disclose some benefits of including the above mentioned elements, it is noted that preferred teachings do not constitute a teaching away from the broader disclosure of the prior art.  See MPEP 2123.  Since Kimura et al. expressly teaches that the invention can be obtained without these elements (“invention1”) and are merely added “as needed,” the examiner cannot concur with applicants.  One of ordinary skill would have reasonably recognized the disclosure of Kimura et al. does not specifically require Al, Nb, V, B, and Ca, which meets the recitation of “consisting of” without teaching away or rending inoperable the disclosure of Kimura et al.
Applicant further relies upon specific examples of Kimura et al. to bolster the above arguments.  The examiner cannot concur.  Again, it is noted that preferred teachings do not constitute a teaching away from the broader disclosure of the prior art.  See MPEP 2123.  Thus, the examiner cannot consider the reliance upon the examples of Kimura et al. alone to be persuasive.
Applicant then argues that the Cr amount of Kimura et al. does not meet the claimed Cr, which exceeds the Cr amount of Kimura et al.  The examiner cannot concur.  Kimura et al. expressly teaches including Cr in an amount of up to 1 weight percent (ie. including 1 weight percent) [0024].  This overlaps with the 
Applicant then makes comments regarding the Ni inclusion of Kimura et al. relative to the instant claims.  Again, Kimura et al. expressly teaches overlapping amounts of Ni, which is prima facie obvious.  See MPEP 2144.05(I).  Applicant does not appear to present any specific remarks/arguments against this point.  If applicant is of the position that the claimed Ni amount is critical, the examiner cannot concur absent concrete evidence demonstrating said criticality.

Conclusion
No claims allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734